Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19 are pending.  
Priority
Instant application 17112486, filed 12/4/2020 claims benefit as follows:

    PNG
    media_image1.png
    65
    288
    media_image1.png
    Greyscale
.
The certified document in English was placed the filed wrapper.  Applicant filed a petition that was granted to allow this submission.  In view of these actions, priority is granted to 12/4/2019.
Information Disclosure Statement
All references from the IDS(s) received 5/04/2022 have been considered unless marked with a strikethrough.
Response to Applicant Argument
	In view of the 1.130 affidavit submitted by Applicant stating that the additional authors contributed to the drafting of the prior art but are not inventors of the subject matter of the invented claims, the 102 rejection of record is withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The article to Guo et al. (“Guo” made of record on the IDS is close art).  The Guo article teaches vinylogous Michael additions to linear enones using a chiral pyrrolidine catalyst:

    PNG
    media_image2.png
    155
    345
    media_image2.png
    Greyscale
.
Further, the Guo article suggests the use of the y-carbon as an actor in the reaction process.  
However, the Guo article fails to teach or suggest using this catalyst on the substrates of the instant claims.  Further, Guo article fails to suggest the output as cyclic product or the enantioselectivities provided in the instant system.
The claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	All claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622